Citation Nr: 0100023	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  99-16 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of lumbar 
laminectomy as secondary to service-connected lumbosacral 
strain.

2.  Entitlement to an increased rating disability for 
service-connected lumbosacral strain, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that found that residuals of a lumbar 
laminectomy were not etiologically related to service-
connected lumbosacral strain and assigned an increased 
disability rating of 20 percent for service-connected 
lumbosacral strain. 


FINDINGS OF FACT

1.  The veteran's residuals of a lumbar laminectomy have not 
been shown to be related to his service-connected lumbosacral 
strain.

2.  The veteran's service-connected lumbosacral strain is 
manifested by complaints of moderate pain and mild tenderness 
to palpation of the lumbar paravertebral muscles with mild 
spasms. 


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for 
residuals of a lumbar laminectomy as secondary to service-
connected lumbosacral strain.  38 C.F.R § 3.310(a) (2000).

2.  The criteria for disability rating in excess of 20 
percent for service-connected lumbosacral strain have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.20, 4.40, 4.45 and 4.71a, Diagnostic Codes 
5292, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Service medical records indicate that the veteran was treated 
for chronic lumbar strain.  Additionally, the veteran stated 
that during his military service he fell on his back while 
carrying ammunition boxes.  

In 1970, the veteran filed his initial claim for compensation 
for a back disability.  On VA examination in February 1971, 
x-rays of the lumbosacral spine were essentially negative.  
There was no neurological deficit.  The examiner diagnosed 
lumbosacral sprain.  

A rating decision in April 1971 granted the veteran service 
connection of for lumbosacral sprain, evaluated as 10 percent 
disabling.  

In June 1974, Armando Perez Soto, M.D., reported that the 
veteran suffered from chronic lumbosacral strain.  On VA 
examinations in August 1974 and May 1977,  pertinent 
diagnoses included chronic low back strain/sprain and 
fibromyositis.      X-rays of the lumbar spine in May 1977 
showed no definite vertebral body pathology and 
intervertebral spaces were well preserved. 

In July 1998 the veteran filed a claim for an increased 
disability rating for his service-connected lumbosacral 
strain.  In support of his claim, he provided private 
treatment records from Industrial Hospital showing that he 
was diagnosed as having a right L4-L5 disc herniation and 
right L5-S1 lateral recess stenosis in April 1998.  His 
complaints included low back pain and right sciatica.  He 
underwent right L4-L5 and L5-S1 foraminotomies and L4-L5 
diskectomy.     

Upon VA examination in September 1998, the veteran complained 
of moderate low back pain with radiation to anterior and 
posterior aspects of the right leg and foot.  He also 
reported occasional numbness of the toes.  He reported that 
he injured his back at work in 1998 while bending and moving 
a desk.  Pain was precipitated by walking a lot or standing 
or sitting for a long time.  Alleviating factors included 
medication and rest.  He did not need an assistive device to 
walk.  He was employed as a teacher but had 20 absences for 
work over the past year due to his low back.  There was no 
functional impairment on his job but he had loss of movement, 
difficulty walking a lot, bending, and squatting.  

The examiner noted range of motion of the veteran's lumbar 
spine as follows:  forward flexion to 50 degrees; backward 
extension to 10 degrees; lateral flexion to 35 degrees; and 
rotation to 35 degrees.  The examiner stated that it did not 
appear that the veteran was giving full effort.  There was no 
objective evidence of painful motion of the lumbar spine.  
There was objective evidence of mild lumbar paravertebral 
muscle spasm; mild weakness of the right ankle with muscle 
strength graded 4/5; and mild tenderness to palpation of the 
lumbar paravertebral muscles.  There were no postural 
abnormalities of the back or fixed deformities.  There was no 
muscle atrophy of the lower extremities.  Straight leg 
raising was positive bilaterally.  Ankle jerks were absent 
bilaterally.  Knee jerks were diminished plus 1 bilaterally.  
Gait cycle was normal.  The examiner diagnosed lumbar strain 
and residuals of a lumbar laminectomy.

In November 1998, the examiner who saw the veteran in April 
1998 reviewed the claims file.  The examiner stated that it 
was his opinion that the residuals of a lumbar laminectomy 
were not etiologically related to the veteran's service-
connected lumbosacral strain, but were related to a job 
injury.  Further, the examiner reported that the only 
objective finding on examination corresponding the service-
connected low back strain was the mild tenderness to 
palpation of the lumbar paravertebral muscles with mild 
spasms.  

In December 1998, the RO found that residuals of a lumbar 
laminectomy were not etiologically related to service-
connected lumbosacral strain and assigned an increased 
disability rating of 20 percent for service-connected 
lumbosacral strain. 
The veteran appealed the RO's decision to the Board.  In his 
notice of disagreement, he requested that his service-
connected lumbosacral strain be increased to at least 40 
percent.  In his June 1999 substantive appeal, he stated that 
his service-connected low back disorder created harm to other 
parts of his body and that other conditions developed. 


II.  Legal Analysis

A.  Duty to Assist

There is no issue as to substantial completeness of the 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified at 38 U.S.C. § 5102).  The veteran has been 
notified of information necessary to substantiate his claims 
by means of the May 1999 statement of the case.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103).
The RO requested and received the veteran's service medical 
records, afforded him a VA examination, and obtained a VA 
opinion concerning his claims.  Further, the RO attempted to 
obtain additional records from State Insurance Fund, but the 
veteran did not respond to the July 1998 request for an 
appropriate release.  There is no indication of additional 
relevant records that the RO failed to obtain.  Accordingly, 
the RO has satisfied its duty to assist the veteran.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified at 38 
U.S.C. § 5103A).


B.  Secondary service connection claim

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2000).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2000); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The Board must assess the credibility and weight of evidence 
to determine its probative value, accounting for evidence 
which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Moreover, the Board may 
not base a decision on its own unsubstantiated medical 
conclusions, but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The evaluation 
of credibility and weight applies to the medical evidence 
before the Board.  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).

The veteran is service connected for lumbosacral strain.  He 
has also been shown to have residuals of a lumbar 
laminectomy.  However, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for the residuals of his lumbar 
laminectomy as secondary to service-connected lumbosacral 
strain because there is no evidence, as opposed to the 
veteran's mere assertion, reflecting that those residuals are 
related to the service-connected disability.

The November 1998 VA examiner's opinion stating that the 
residuals of the veteran's lumbar laminectomy are not 
etiologically related to the service-connected back 
disability is probative and credible.  The opinion also 
states that those residuals are related to the veteran's job 
injury.  The competent medical evidence of record that 
relates to the question before the Board at this time 
expressly refutes any relationship between the residuals of 
the veteran's lumbar laminectomy and his service-connected 
lumbosacral strain. 

The VA opinion was definitive and based on review of the 
entire claims file and is found to be persuasive when 
considered with the rest of the evidence of record.  There is 
no medical evidence to the contrary.  Any contentions by the 
veteran that the residuals of his lumbar laminectomy are 
somehow related to the service-connected lumbosacral strain 
are not competent.  There is no indication that he possesses 
the requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for residuals of a lumbar 
laminectomy claimed as secondary to service-connected 
lumbosacral strain.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  38 
C.F.R. § 3.102, (2000). 


C.  Increased rating claim

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2000).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work (38 C.F.R. § 4.2) and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2000).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000). 

The veteran is service connected for lumbosacral strain, with 
a rating of 20 percent currently in effect under diagnostic 
code 5295.  Higher ratings are available under diagnostic 
code 5292 where there is severe limitation of motion of the 
lumbar spine (40 percent) and under diagnostic code 5295 
where there is severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion (40 percent).

Limitation of motion is a factor to be considered under both 
diagnostic code 5292 and diagnostic code 5295.  Therefore, 
the Board must consider whether a higher disability 
evaluation is warranted on the basis of additional functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, it was 
held that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 does not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including use during flare-ups.  Functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2000).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca. 

The veteran has nonservice-connected back disability as well 
as service-connected lumbosacral strain.  Giving the veteran 
the benefit of any doubt, it is assumed that limitation of 
motion is related to his service-connected lumbosacral 
strain, rather than his nonservice-connected lumbar 
laminectomy.  On examination, the veteran had forward flexion 
to 50 degrees; backward extension to 10 degrees; lateral 
flexion to 35 degrees; and rotation to 35 degrees.  This is 
not evidence of severe limitation of motion required for a 40 
percent evaluation under diagnostic code 5292.  Furthermore, 
the examiner noted no objective signs of pain on motion, and 
reported that the veteran did not appear to be giving full 
effort.  Accordingly, it appears that the veteran's 
limitation of motion, even as measured, was exaggerated.  
There is absolutely no objective medical evidence that 
additional functional limitation due to pain on use or during 
flare-ups would warrant a rating higher than the currently-
assigned 20 percent.

With respect to diagnostic code 5295, there is no medical 
evidence that the service-connected lumbosacral strain has 
resulted in narrowing or irregularity of joint spaces, osteo-
arthritic changes, listing of the whole spine to the opposite 
side, positive Goldthwait's sign, or abnormal mobility on 
forced motion.  As with a rating based on limitation of 
motion, there is no evidence that any of the limitations 
required for a 40 percent evaluation under diagnostic code 
5295 are likely to result from pain on use or during flare-
ups.

In the September 1998 VA examination report, the examiner 
specifically discussed the veteran's complaints of pain on 
use of the back, including with standing and sitting for long 
periods of time.  The examiner took account of any functional 
loss due to pain.  This examination was thorough and 
detailed.  There is simply no objective medical evidence on 
which to base a higher evaluation.  The clear preponderance 
of the evidence is against the veteran's claim for a higher 
disability evaluation.  The Board has considered the 
veteran's complaints of pain, but finds that the complaints 
of the severity of the pain were not supported by adequate 
pathology or objective signs on examination.  Some slight 
pain is indicated in the slight tenderness and muscle spasm.  
However, such pain is adequately compensated at the 20 
percent level, and it has not been shown to cause additional 
functional limitation than that contemplated in the current 
rating.  Moreover, although the Board is required to consider 
the effect of pain when making a rating determination, the 
rating schedule does not require a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1996).

Since there is no evidence of complete bony fixation of the 
spine, ankylosis of the lumbar spine or residuals of a 
fractured vertebra, diagnostic codes 5285, 5286 and 5289 are 
not applicable.  Because the veteran is not service connected 
for residuals of a lumbar laminectomy, diagnostic code 5293 
is also not applicable.

The preponderance of the evidence is against the veteran's 
claim, and the benefit of the doubt rule is not for 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ____ (2000) (to be 
codified as amended at 38 U.S.C. § 5107).


ORDER

Entitlement to service connection for residuals of lumbar 
laminectomy as secondary to service-connected lumbosacral 
strain is denied.

A disability evaluation in excess of 20 percent for the 
service-connected lumbosacral strain is denied.



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

 

